Citation Nr: 1130653	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  04-36 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Whether new and material evidence has been received which is sufficient to reopen the Veteran's claim of entitlement to service connection for depression, claimed as secondary to skin disease

3.  Entitlement to service connection for a psychiatric disorder, to include depression, including as secondary to antiphospholipid syndrome, to include skin manifestations.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to July 1971.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in April 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The veteran testified before the undersigned Veterans Law Judge in April 2006.  A transcript of the hearing is associated with the claims file.  Since that time, the Veterans Law Judge before whom the veteran testified has retired.

As will be discussed below, the Board finds it may grant the both issues as they were before the Board in April 2006.  Hence it is not necessary to afford the Veteran an opportunity to testify before a Veterans Law Judge at the present time.  In the remand following this decision, the Board will instruct the RO to provide an opportunity for the Veteran to testify before a Veterans Law Judge who would participate in the forthcoming decision.

In June 2006, the case was remanded for additional development.  In June 2010, an independent medical opinion was requested.  The case is now properly before the Board.

By this decision, the Board is reopening the previously denied claim for service connection for depression, claimed as secondary to skin disease.  The issue of service connection for a psychiatric disorder, to include depression, including as secondary to antiphospholipid syndrome, to include skin manifestations is the subject addressed in the REMAND portion of the decision below is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issues have been recharacterized as listed on the front of the decision.


FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran's currently diagnosed skin condition is the result of active military exposure.

2.  In an October 2002 rating decision the RO denied service connection for depression.  The Veteran did not appeal.  

3.  Since October 2002, service connection for a skin disorder has been granted.  As such, the record now contains evidence that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for antiphospholipid syndrome, to include skin manifestations, is appropriate.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).

2.  The October 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104, 20.1103 (2010).

3.  Since October 2002, new and material evidence has been received as to the claim of entitlement to depression, including as secondary to a skin condition, and the claim for depression is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

I.  Service Connection

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain presumptions are granted for veterans who were exposed to the herbicide Agent Orange during service in Vietnam.  However, antiphospholipid syndrome is not among the conditions for which presumptive service connection is available.  See 38 C.F.R. § 3.307, 3.309.  Notwithstanding, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran testified in April 2006 under oath that he was assigned to a platoon squad and, in Vietnam, went out on patrol.  During patrol, his skin started to itch and burn.  It began to swell and he developed red welts.  He was medically evacuated to an aircraft carrier and was treated.  He returned to Okinawa.  Following that, he testified he constantly manifested some kind of skin condition described variously as lesions, discoloration, blisters and pimples that caused itching, burning, lesions, and made it appear that his skin was eaten up.  Subsequently, he had two fingers amputated.  No one was ever able to tell him what condition he had.  He testified he never felt normal after discharge from active service.  

The Veteran's reports of medical history and examination at entrance to active service, in February 1970, show no history or complaints of a skin disorder and no findings of scars, tattoos or body marks, or of any other skin abnormalities, defects, diseases or diagnoses.  Service treatment records show no treatment for or complaints of a skin disorder.  However, there are only two entries in his service treatment records.  A March 1970 entry reflects that physical screening examination found the Veteran physically fit for military training.  A July 1971 entry shows that the Veteran's health record was closed.  Dental treatment records show two visits:  in March and April 1970.  The Veteran's reports of medical history and examination at discharge from active service, in June 1971, show no complaints of skin problems.  However, the report of medical examination reveals findings of scars on the middle finger left hand (measuring 3"), on the right wrist (measuring 1"), and circling the right and left forearms.  

Service personnel records reflect that the Veteran participated in ready operations within the contiguous waters of Vietnam on November 5-6, 1970.  These records further establish that the Veteran was a U.S. Marine.  His military occupational specialty (MOS) was as a mortar man (0341), and he also worked as a machine gun ammunition-man.  Embarkation slips are nearly illegible, but it can be determined that the Veteran embarked on board the USS OKINAWA (LPH-3, or amphibious assault ship (helicopter)) from Okinawa, Japan, in July 1970.  The ship departed in August 1970 and arrived in Subic Bay, Philippine Islands.  The ship subsequently arrived and departed from Subic Bay several times, but the entries are not clearly legible.  Of relevance to this case, an entry shows he departed on board the USS OKINAWA in October 1970 and disembarked at Subic Bay on November 7, 1970.  He again embarked on board the USS OKINAWA at Subic Bay on November 17, 1970, and disembarked at [entry illegible] on November 23, 1970.  The next entry shows that he embarked on government transport from [entry illegible] in Okinawa in February 1971.  There are further entries, but they are difficult to decipher.  The Veteran's report of discharge establishes that he served in Vietnam from November 5-6, 1970, and that he had over nine months of foreign and/or sea service.

Given that the service personnel records and the Veteran's discharge documents reflect service in the contiguous waters of Vietnam and in Vietnam November 5-6, 1970, his exposure to the herbicide Agent Orange is presumed.

VA and private treatment records from 1999 to 2007 show treatment for a condition diagnosed or described variously to include skin ulceration with osteomyelitis or inflammatory arthritis, cellulitis, ulcerative vasculitis, a rash with malaise and arthralgias likely related to collagen vascular disease or psoriatic arthritis, and an idiopathic inflammatory condition with ulcers.  Pathology reports from September 1999 show diagnoses of angiocentric and angiotrophic lymphoma.

VA examinations were conducted in January 2007 and March 2008 and reflect diagnoses of antiphospholipid syndrome leading to vasculitis and antiphospholipid syndrome.  The examiner who conducted the January 2007 examiner noted that autoimmune disease or antiphospholipid syndrome was not a condition recognized by the March 2002 VA Agent Orange review as causally related to exposure to Agent Orange.  The examiner further observed, however, that review of the literature revealed a link to pesticides causing vasculitis in farming and agricultural workers.  Yet, the examiner opined that it was not at least as likely as not that the autoimmune disorder or syndrome was related to his military service.  The March 2008 report reflects an opinion that herbicides were unlikely to have caused the Veteran's condition, noting that antiphospholipid syndrome is a hereditary disorder.  

The March 2008 examiner recommended further examination by a rheumatologist to determine if an autoimmune disability exists and, if so, if that disability included skin manifestations.  A June 2008 VA examination report shows previous and possible diagnoses of the Veteran's current skin, including atypical autoimmune connective tissue disease, vasculitis with multiple ulcerations, and Behcet's syndrome, but the examiner offered no final diagnosis.

In June 2010, the Board requested the opinion of an IME in immunology concerning the following questions:

(1) To the extent practicable, based on the medical history, pathology studies and examination reports, please provide the mostly likely diagnosis or diagnoses for the Veteran's current skin condition and/or any underlying disorder, to include consideration of the existence of an autoimmune disease which manifests as a skin condition.  [The Board wishes to make it clear that a precise diagnosis is not necessary to establish service connection.]
(2) Regardless of your response to the first question, is it at least as likely as not that the Veteran's claimed skin condition/autoimmune disease is the same condition or disease that resulted in the scars noted on his June 1971 separation examination?
(3) Regardless of the response to the first and second questions, is it at least as likely as not that the Veteran's claimed skin condition/autoimmune disease was caused by his presumed exposure to herbicides in service?

An IME opinion dated in April 2011 is of record, and contains a review of the service treatment records, post-service VA and private treatment records, and the Veteran's testimony in April 2006.  

Concerning the service records, the physician noted the absence of service treatment records.  He observed that records in existence provide that the Veteran was in good health prior to his military service, spent one day in Vietnam and sixteen months in the Marines, and was discharged with multiple scars on his body.  The physician stated he would accept as factual the Veteran's testimony as to the events that happened to him during his service, given the absence of records.  The physician then summarized the Veteran's testimony concerning, noting that the Veteran reported he arrived in Vietnam and was sent into the jungle on patrol, where he suffered a burning irritated skin condition so severe he was evacuated to an aircraft carrier, and later sent to Japan for further treatment.  He testified the condition resulted in scars to his body. 

The IME physician then summarized the Veteran's post-service treatment history, noting the development of ulcerative skin lesions in 1999 and subsequent difficulty in arriving at a diagnosis until laboratory tests and clinical understanding ultimately arrived at the diagnosis of antiphospholipid syndrome.  He provided a detailed pathogenesis of the Veteran's illness, observing that the Veteran was born with an immunogenetic predisposition to antiphospholipid syndrome.  Under the right conditions, the physician state, the Veteran's immune system would make one or more antibodies against the clotting cascade.  This caused clots to form in his small dermal arterioles with the potential to cause ischemic death of the affected skin resulting in skin ulcers which heal with scars.  The physician observed that the Veteran was not exposed to the appropriate antigenic stimulus [immune system activator] until his skin encountered the pesticide in Vietnam.  The antigenic stimulus caused his immune system to raise the antibodies which caused his blood to clot in the small blood vessels of his skin, which led to necrosis or death of tissue deprived of an active bloody supply by the clots plugging the small blood vessels.  In 1999, the physician stated, the process was again mysteriously activated by an unknown stimulus, which could have been something other than a pesticide, perhaps a viral syndrome.

The IME physician then opined:

As the record indicates, other case reports have made the association of pesticides activating the syndrome although it was too rare to be recognized formerly as an association of Agent Orange ... 

This veteran had an initial presentation of what turned out to be a chronic condition while on active duty.  The veteran's symptoms were most likely proximately and directly caused by the antiphospholipid syndrome both in Vietnam and subsequently.  

The IME physician explained that the syndrome was not described until 1983, hence the Veteran's military physicians would not have been able to make the appropriate diagnosis at the time the Veteran was treated in 1970.  

It is noted that the physician stated he would rely on the Veteran's testimony as to the events that occurred in Vietnam, when he averred he first experienced symptoms of his skin condition.  The Board must therefore consider the credibility of the Veteran's testimony.

After review of the record, the Board finds the Veteran's testimony to be credible.  The Veteran is competent to report symptoms of a skin condition that occurred during active service and continued therefrom to the present.  In addition, while there are some discrepancies, the events that the Veteran testifies to are consistent with the record.  First, the record clearly shows he was found to be medically fit for service.  Second, the record clearly shows he was discharged with scars.  Third, the record confirms he served in Vietnam, for a single day.  His testimony that he was sent on patrol is consistent with his MOS as a Marine.  Fourth, and finally, while largely illegible, the record shows that the Veteran was embarked on the USS OKINAWA some days after his day of service in Vietnam, and that he later embarked on government transport from Japan.  It is true that the scenario of frequent embarks and debarks could simply be part and parcel of Marine duty on board an amphibious assault ship, but this scenario is also consistent with the Veteran's testimony of incurring a serious skin condition during his single patrol that required medical evacuation and additional treatment in Japan.  There is no evidence to the contrary.  The benefit of the doubt goes to the Veteran, and the Board accepts the events as the Veteran testified.  See 38 C.F.R. § 3.102 (2010); see also See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In weighing and balancing the probative weight of the medical opinions of record, the Board observed the IME physician holds an M.D. and is a Professor of Medicine and Chief of Rheumatology.  He is therefore competent to provide an opinion in this matter.  Moreover, the Board finds that his opinion outweighs those provided in VA examinations in January 2007, March 2008 and June 2008.  The opinions provided in January 2007 and March 2008 were provided by a nurse practitioner, who is not an M.D., and thus lacks the requisite level of expertise when compared to that of the IME physician.  The examiner noted in both examination reports that she had discussed the matter with a physician who, in January 2007, was reported to have also examined the Veteran and, in March 2008, was reported to be a dermatologist.  But the record offers no evidence that the identified physicians actually reviewed the examinations, or that their credentials would have been of equal expertise to that of the IME physician.  Thus, while these opinions may be probative, they are outweighed by that provided by the IME physician because he wields greater expertise specific to the matter at hand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The March 2008 examination was conducted by an M.D. and rheumatologist.  Although presumably conducted by the requisite expert, this report provided neither a final diagnosis nor an opinion as to etiology.  It cannot therefore be probative.  See Barr, supra.

As the Board has found the Veteran's testimony credible and supported by the evidence of record, the IME physician's reliance on the Veteran's testimony does not detract from the probative value of his opinion.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Rather, given the IME physician's credentials, his review of all of the evidence, including service records, private and VA records, and lay evidence, the Board find the June 2010 IME opinion to be highly probative.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Service connection for antiphospholipid syndrome, to include skin manifestations, is appropriate.

II.  New and Material

In an October 2002 rating decision the RO denied service connection for depression on both secondary and direct bases, finding that the Veteran was not service connected for a skin disorder, and that medical evidence did not establish an etiological relationship between depression and the Veteran's active service. 

The RO provided notice of the October 2002 rating decision to the Veteran by letter dated in October 2002.  The Veteran did not file a timely notice of disagreement as to this decision.  The October 2002 rating decision therefore became final.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the October 2002 rating decision includes the Veteran's testimony in April 2006, and private and VA treatment records dated from 1999 to 2007.  

Private and VA treatment records dated from 1999 to 2001, including an October 2000 entry showing a consult with psychiatry and treatment with prescribed medication for depression, were of record at the time of the October 2002 rating decision and are therefore not new.  However, records dated subsequently show continued treatment for depression.  Notably, VA treatment records dated in 2006 show diagnoses of depression and depressive disorder not otherwise specified.  However, these entries associate the depression with alcohol abuse.  

In his sworn testimony, the Veteran stated his depression worsened with the persistence of his skin condition.  He testified that the inability to diagnose and effectively treat the condition led to his depression.  He noted, for example that he nearly died and required intensive care, that he had to have two fingers amputated because they were so deformed by the skin condition and lack of circulation, and that he lost part of his penis, also due to the skin condition.   

By this decision, the Board has granted service connection for antiphospholipid syndrome, to include skin manifestations.

VA and private treatment records dated after 2002, and the Veteran's April 2006 testimony comprises new evidence in that it was not previously of record.  It is also material in that the medical evidence continues to show treatment for depression and symptoms of depression and raises the possibility of an etiological relationship to a skin condition that has been found to be etiologically related to the Veteran's active service.

Accordingly, reopening the claim for service connection for depression as secondary to a service-connected skin condition is appropriate.  



ORDER

Service connection for antiphospholipid syndrome, to include skin manifestations, is granted.

New and material evidence having been presented, the previously denied claim for depression as secondary to a service-connected skin condition is granted.  To this extent only, the claim is granted. 


REMAND

As noted above, VA and private treatment records document that the Veteran has been diagnosed with and is being treating for depression.  

The Veteran argues that his depression is the result of his skin condition, diagnosed as antiphospholipid syndrome, to include skin manifestations.  However, VA treatment records in 2006 associate the depression with alcohol abuse.  

By this decision, service connection for antiphospholipid syndrome, to include skin manifestations, has been granted.

It is noted that the Veteran has not undergone VA examination to determine that nature and etiology of his depression.  This must be done.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(c)(4) (2010).

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010).  

In addition, the Board notes that the Veterans Law Judge before whom the Veteran testified in April 2006 has since retired.  Therefore, the Veteran must be offered another opportunity to testify before a Veterans Law Judge who will participate in this decision.  

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an opportunity to testify before a Veterans Law Judge who will participate in the decision of any unresolved issues arising from this case.  Explain to the Veteran that it is not necessary that he testify again, but that he is being given the opportunity should he wish to do so.  The hearing should be held at the RO of the Veteran's choice, unless he so elects differently. 

2.  The Veteran and his representative should be this decision.  Schedule the veteran for a medical examination by the appropriate specialist to determine the nature, extent, and etiology of any psychiatric disorder, to include depression.  All indicated tests and studies should be performed.  The claims folder and a copy of this remand must be provided to the examiner in conjunction with the examination.  The examiner must verify that the claims file has, in fact, been reviewed.

The examiner must provide the following opinions:

Is it at least as likely as not that any diagnosed psychiatric disorder, to include depression, is in any way the result of the Veteran's service-connected antiphospholipid syndrome, to include skin manifestations?

In the alternative, is it at least as likely as not that any diagnosed psychiatric disorder, to include depression, had its onset during active service or is in any way the result of the Veteran's active service or any incident therein?

A complete rationale must be provided for all opinions expressed.

3.  After undertaking any other development deemed essential in addition to that specified above, readjudicate the veteran's claim for service connection for a psychiatric disorder to include depression as secondary to the service-connected antiphospholipid syndrome with consideration of all evidence.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case.

When the foregoing actions have been completed, and, if otherwise in order, the case should be returned to the Board for further appellate action.  The Board intimates no opinion as to the final disposition of any unresolved issue.

The veteran need take no action until he is so informed.  The veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


